343 Ill. App. 466 (1951)
99 N.E.2d 363
E.J. Biggs, Individually and as Assignee of the E.J. Biggs Construction Company, Appellant,
v.
Anton Plebanek, Victoria Plebanek, John Bara, Eleanor Bara, and the Chicago Title and Trust Company, Appellees.
Gen. No. 45,429.
Illinois Appellate Court.
Opinion filed June 1, 1951.
Rehearing denied June 13, 1951.
Released for publication June 22, 1951.
Eusebius J. Biggs, pro se.
(Abstract of Decision.)
Opinion by JUSTICE FEINBERG.
Affirmed.
Not to be published in full.